NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 24 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

In re: PACIFIC THOMAS                           No. 16-15527
CORPORATION, DBA Pacific Thomas
Capital, DBA Safe Storage,                      D.C. No. 3:14-cv-05325-MMC

             Debtor.
______________________________                  MEMORANDUM*

RANDALL C.M. WHITNEY,

                Plaintiff-Appellant,

 v.

KYLE EVERETT, Trustee,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Maxine M. Chesney, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Randall C.M. Whitney appeals pro se from the district court’s order


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirming the bankruptcy court’s order finding that Whitney had violated the

automatic stay. We have jurisdiction under 28 U.S.C. § 158. We dismiss.

      Our review of the record and the parties’ responses to the court’s November

5, 2017 order to show cause reflects that this appeal is equitably moot, because the

trustee sold the underlying property in 2014, and Whitney has failed to establish

his standing to prosecute on behalf of the debtor a state court challenge to the city’s

Certificates of Compliance. See Motor Vehicle Casualty Co. v. Thorpe Insulation

Co. (In re Thorpe Insulation Co.), 677 F.3d 869, 881 (9th Cir. 2012) (factors to be

considered when deciding whether an appeal is equitably moot).

      Whitney’s motion for an extension of time to file a reply to appellee’s

response to the court’s order to show cause (Docket Entry No. 59) is granted. The

reply has been filed at Docket Entry No. 58.

      DISMISSED.




                                          2                                     16-15527